927 F.2d 1258
288 U.S.App.D.C. 403
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re SEALED CASE.
No. 91-3019.
United States Court of Appeals, District of Columbia Circuit.
Feb. 11, 1991.

DISMISSED.
Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the sealed joint motion to dismiss, it is,


2
ORDERED, by the Court that the aforesaid motion is granted and the above entitled case is hereby dismissed.


3
The Clerk is directed to transmit a certified copy of this order to the Clerk of the District Court in lieu of formal mandate.